Title: To Thomas Jefferson from C. W. F. Dumas, 20 June 1788
From: Dumas, Charles William Frederick
To: Jefferson, Thomas


          
            
              Monsieur
            
            La haie 20e. Juin 1788.
          
          Mon premier soin a été, de faire et envoyer deux copies des interessantes nouvelles que V.E. m’a bien voulu transmettre dans sa faveur du 9e. courant, l’une pour la Gazette de Leide, pour laquelle même je n’ai pas trouvé un iota à supprimer; l’autre pour nos Amis d’Amst[erda]m.
          L’émeute du bas-peuple à N. York prouve, que par-tout où bonne Justice n’est déniée à personne, elles sont toujours un mal intolérable quelque sensation qui puisse en être le motif.
          Puisque je courrois risque de ne pas recevoir les Lettres de Votre Excellence, j’aime mieux, en attendant que tout soit bien, qu’Elle ne me parle que d’Elle-même, de nos Etats, et de leur accord successif et final pour la nouvelle organisation provisionelle.
          Je suis avec le plus vrai respect De Votre Excellence le très-humble & très obéissant serviteur
          
            C W F Dumas
          
        